Citation Nr: 1813528	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-18 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an earlier effective date prior to April 8, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD) to include whether an August 2007 rating decision contained clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of
Veterans Appeals (Board) from a February 2013 decision letter of the VA Regional
Office (RO) in Columbia, South Carolina that found that the Veteran's notice of disagreement was untimely. 

The Veteran was afforded a hearing in October 2010 before a Veterans Law Judge.  The transcript is of record.  Although the parties purported to discuss the effective date of the service connection claim, this issue was not on appeal.  Additionally, the VLJ and the Veteran discussed that the issue was an earlier effective date for the 100 percent evaluation.  As is addressed in more detail below, the issue of an earlier effective date for the grant of service connection had not been appealed at that time.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge, K. Millikan, as to the earlier effective for the grant of service connection.  Although the undersigned VLJ requested that the Veteran waive his right to a third hearing on the issue, this was in error, as the 2016 hearing was the only hearing regarding the effective date claim.  Accordingly, the Board may proceed to adjudicate this claim without a panel decision.  38 U.S.C. § 7107 (c) (2014); 38 C.F.R. § 20.707 (2017).  


FINDINGS OF FACT

1.  The Veteran did not appeal the effective date assigned in the August 2007 rating decision for the grant of service connection for PTSD.

2.  On April 8, 2005, the RO received the Veteran's claim of entitlement to service connection for PTSD; no communications were received by VA prior to that time that may be construed as a formal or informal claim.

3.  The RO's August 2007 rating decision, which assigned the effective date of April 8, 2005, for the grant of service connection for PTSD, was not clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective for the grant of service connection for PTSD have not been met because the NOD was untimely.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.200 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for revision based on clear and unmistakable error of the August 2007 rating decision, which assigned an effective date of April 8, 2005, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2014); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As stated above, the Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II.  Earlier Effective Date

An appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal. 38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 20.200 (2017).  To be considered timely, an NOD with a determination by the AOJ must be filed within one year from the date that the agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 C.F.R. § 20.302(a) (2017).  The filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating an appeal from that determination.  38 C.F.R. 
§ 20.304 (2017).  After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Here, in an August 2007 rating decision, the RO granted service connection for PTSD, and assigned 50 percent evaluation, effective April 8, 2005, the date of the Veteran's claim.  In September 2007, the Veteran filed an NOD regarding the evaluation assigned.  No statement was made regarding the effective date of the grant of service connection.  A November 2007 SOC was filed by the RO, and in January 2008, the Veteran perfected the appeal of the evaluation.  In January 2009, the RO granted a 100 percent evaluation, effective January 14, 2008.  In July 2009, the RO issued an SSOC, noting the issue as entitlement to an evaluation in excess of 50 percent prior to January 14, 2008.  Subsequent SSOCs in April 2010 and May 2010 adjudicated the same issue.  

An October 2010 Board hearing was held.  The issue was stated as an earlier effective date for PTSD, but during the hearing, the VLJ noted that sometimes the RIO "talked about earlier effective date of the 100 percent evaluation, and sometimes they talked about earlier effective date of service connection."  The VLJ noted that the RO used some confusing language, but that he wanted to "clarify that we're really talking about the earlier effective date for - or an increased rating from 50 until the date that you got the 100."  The Veteran's representative responded in the affirmative.  Thus, it is clear that the issue on appeal throughout that period was the increased evaluation claim.  Thus, in November 2010, the Board granted a100 percent evaluation, effective April 8, 2005.  

In an April 2011 rating decision, the RO effectuated that grant.  In 2011 and 2012 statements the Veteran noted that he should get one year prior to the date of the claim, which is what the VLJ discussed with him.  Eventually, in a February 2013 decision letter, the RO notified the Veteran that the NOD to the effective date assigned to the grant of service connection for PTSD was untimely.  The Veteran appealed.  In May 2013, the RO issued an SOC addressing two issues: whether the NOD for the earlier effective date was untimely, and whether there was CUE in the August 2007 rating decision that assigned the 2005 effective date.  The Veteran perfected his appeal in June 2013.  The Board notes that until the 2011 and 2012 statements, including at the 2010 Board hearing, the Veteran did not address the propriety of the 2005 effective ate.  No notice of disagreement was filed within one year of the August 2007 rating decision regarding the effective date of the grant of service connection.  

As noted above, there are not freestanding claims for an earlier effective date.  Rudd, 20 Vet. App. 296.  Here, the August 2007 rating decision was final as to the effective date assigned therein as no appeal was made within one year.  Accordingly, this is a freestanding claim for an earlier effective date it is thus dismissed.


III.  CUE Claim

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 20.200, 20.302 (2017). Previous determinations that are final and binding, including decisions of service connection and degree of disability are accepted as correct in the absence of CUE.  38 U.S.C. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).  If an earlier decision contained CUE, the prior decision must be reversed or revised.  38 C.F.R. 
§ 3.105(a).  The decision constituting reversal or revision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k). 

A claim of CUE is a collateral attack on an otherwise final rating decision by an RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008).  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005). 

CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Fugo, 6 Vet. App. at 43-44.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  "[T]he alleged error must be undebatable, not merely a disagreement as to how the facts were weighed or evaluated."  Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011) (quotations omitted).  A "manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset."  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Indeed, whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  King, 26 Vet. App. at 441.

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Veteran seeks an effective date earlier than April 8, 2005, for the award of service connection for his PTSD.  Moreover, he contends that when he was awarded service connection for PTSD in an August 2007 rating decision and the effective date of April 8, 2005, was established, the RO committed CUE in establishing such effective date as the correct date should have been from 2004, when it was known he had PTSD and was receiving treatment for it.  

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2014); 38 C.F.R. § 3.400 (2017).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a). 

Relevant to this appeal, VA must look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373   (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160 (c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999). 

For historical purposes, the Veteran submitted a claim for service connection for PTSD on April 8, 2005.  Prior to that time, the last communication from the Veteran was in 1978.  In June 2005, the RO denied the Veteran's claim which he timely appealed.  In August 2007, the RO granted service connection for PTSD and assigned a 50 percent rating, effective April 8, 2005, the date of the Veteran's claim.  The Veteran did not appeal the effective date.  

The Veteran seeks an effective date earlier than April 8, 2005, for the award of service connection for his PTSD.  Moreover, he contends that when he was awarded service connection for PTSD in an August 2007 rating decision and the effective date of April 8, 2005, was established, the RO committed CUE in establishing such effective date as the correct date should have been from 2004, when it was known he had PTSD and was receiving treatment for it.  As such, he essentially argues that the same information used to grant his claim and assign his effective date in August 2007 was in his treatment records, and the treatment records were in in the possession of VA at the time of the August 2007 decision.  But for this error, the Veteran contends that the outcome of the 2007 decision, in particular the assigned effective date of April 8, 2005, would have been different as it showed the Veteran experienced symptoms of, and was treated for, his current PTSD.

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will therefore adjudicate the merits of his motion.

After careful consideration, the Board finds that there was no CUE in the August 2007 rating decision that assigned an effective date of April 8, 2005, to the Veteran's service-connected PTSD.  In this regard, the record reveals that the Veteran's initial claim for PTSD was received on April 8, 2005. 

In the case of direct service connection claims, the effective date of an award "shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).  In this case, the date of receipt of the Veteran's service connection claim for PTSD was April 8, 2005.  There is no indication that the Veteran intended to a file a formal or informal claim of entitlement to service connection for PTSD or any other acquired psychiatric disorder prior to his April 2005 claim. Therefore, the Board concludes that the earliest effective date of service connection for PTSD is April 8, 2005.  

The Board acknowledges the Veteran's testimony during the August 2016 Board hearing documenting his psychiatric treatment a year prior to April 2005 and his report that his effective date for the PTSD should be earlier than April 8, 2005, based on the mental health treatment prior to this date.  The Board notes, however, that "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504.  Furthermore, even if there were earlier records of PTSD, the proper effective date is the later of the date of claim and date of entitlement.  

Furthermore, in increased rating claims an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2017).  It is important to note that this is possible in increased rating claims as service connection is already in effect prior to the date of claim for an increased rating.  In this case, however, the Veteran's appeal is one of earlier effective date for service connection and it is determined by the Board that the Veteran submitted a claim a claim for entitlement to service connection on April 8, 2005, and therefore, the 100 percent disability rating for his service-connected PTSD cannot be assigned earlier than April 8, 2005.  

In summary, the Board finds that the rating decision dated August 2007 was not clearly and unmistakably erroneous for not granting an effective date earlier than April 8, 2005, for service connection for PTSD.  Although the Veteran presents a disagreement as to the effective date assigned in August 2007, his argument does not arise to the level of CUE.  Rather, he is ultimately disagreeing with determination that the RO made based on the actual evidence of record.  Consequently, the Veteran's arguments cannot sustain a finding that the RO's assignment of an effective date of April 8, 2005, for the grant of service connection for PTSD, constitutes CUE.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).

Accordingly, the motion to revise the August 2007 rating decision awarding service connection for PTSD with an effective date of April 8, 2005, on the basis of CUE is denied.


ORDER

Entitlement to an earlier effective date prior to April 8, 2005, for the grant of service connection for PTSD, to include whether an August 2007 rating decision contained CUE, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


